Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	This application is in condition for allowance except for the presence of claims
15-20 directed to inventions non-elected without traverse. Accordingly, claims 15-20
have been cancelled (see below).
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows:
	Claims 15-20 (cancelled).
Allowable Subject Matter
	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Green (US 20110297081 A1). Green teaches:
	A method for forming at least one three-dimensional article through successive fusion of parts of a powder bed on a support structure, which parts correspond to successive portions of the three-dimensional article, the method comprising the steps of: providing at least one model of the three-dimensional article [[0012] “a method of forming a body have parts of different orientations including successively depositing and 
	lowering the support structure a predetermined distance and the support structure a predetermined angle in a first direction before applying a first powder layer covering the lowered and rotated support structure [[0008] “the build plate can be incrementally rotated as the build progresses such that, layer by layer, the part is orientated…at the optimal angle to the re-coater travel direction…the build plate…rotates slightly with each downward step”], directing the at least one first energy beam from the at least one first energy beam source at selected locations according to the model for fusing the first powder layer on the support structure, which is stationary, for forming first portions of the three-dimensional article [[0004] “An infra-red laser 1 is directed by scanning optics 2… the beam 3”. Also, [0008] “a geometrical transformation algorithm within the control software adjusts the laser scanning geometry to match the build plate rotation.”], repeating at least the lowering and the rotating steps until the three- dimensional article is finished [[0004] “repeating this process, a 3-dimensional form is progressively build up”].
	The prior art of record does not reasonably disclose, teach, or suggest rotating the support structure the predetermined angle in a second direction opposite to the first direction before directing the at least one first energy beam from the at least one first energy beam source at selected locations for fusing the first powder layer in combination with the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742